DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In response to Office action mailed 10/04/2021, Applicants arguments are persuasive and overcome the previous prior art of record.
Claim(s) 1-6 are pending examination.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1,  an n-type clad layer of an n-type aluminum gallium nitride (AlGaN)-based semiconductor material provided on a substrate; an active layer of an AlGaN-based semiconductor material provided on the n-type clad layer and configured to emit deep ultraviolet light having a peak wavelength of not shorter than 305 nm and not longer than 315 nm; and a p-type semiconductor layer provided on the active layer, wherein the active layer has a quantum well structure including one or more well layers of an AlGaN-based semiconductor material and one or more barrier layers of an AlGaN-based semiconductor material an AlN composition ratio of the barrier layers is higher than an AlN composition ratio of the well layers, an AlN composition ratio of the n-type clad layer is higher than [[an]]the AlN composition ratio of the well layers, and a difference between the AlN composition ratio of the n-type clad layer and the AlN composition ratio of the well layers is 10% or less, and the n-type clad layer is configured such that a transmittance for ultraviolet light having a wavelength of 310 nm is 70% or higher, and a transmittance for deep ultraviolet light having a wavelength of 300 nm and shorter is 10% or lower.
Claims 2-6 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895